DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.
 
	Claims 2-5, 12-17, 20, 22-24, and 29 have been canceled.

	Claims 1, 6-11, 18, 19, 21, and 25-28 are pending.

	Claims 9-11 and 26-28 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1, 6-8, 18, 19, 21, and 25 are pending and currently under consideration. Note that SEQ ID NO:13 recited in claim 19 read on the elected species containing T366L and V407T substitutions (see Table 1 and FIG. 5 in the instant specification as-filed).

3.	In view of applicant’s amendment, following rejections are set forth.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 6-8, 18-19, 21, and 25 stand rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 2013/0177555) in view of Chamberlain et al. (20060074225, reference on IDS) for the reasons of record.
	Wilkinson et al. teach monomeric polypeptide comprising variant Fc region from human IgG comprising amino acid substitutions T366R/Y407R, wherein the amino acid substitutions inhibits dimer formation of the Fc region (e.g. see [0008], [0036], and Fig. 1D).  Wilkinson et al. teach that the polypeptide can be a monomeric antibody comprising a heavy chain and a light chain forming antigen binding domain (variable domain) (e.g. see [0005] and [0025]).  In FIG. 3A, Wilkinson et al. teach that human IgG1 with amino acid substitutions T366R/Y407R in the Fc region produce monomers. Wilkinson et al. discloses the amino acid sequences of the parent CH2 and CH3 domains of the human IgG1 Fc region (e.g. see Fig. 6A). As such, Wilkinson et al. teach that positions T366 and Y407 (Kabat numbering) corresponding to the human IgG1 Fc region are mutated for monomeric Fc polypeptide.
	Wilkinson et al. teach that for some indications dimeric antibodies may exhibit undesirable agonistic effects upon binding to the target antigen, by cross linking the antigen; thus, it would be advantageous to develop variant Fc domains that are substantially or fully monomeric that would facilitate the development of monomeric polypeptides for use as therapeutics. (e.g. see [0017]-[0019]).  
	Wilkinson et al. teach that analysis of the crystal structure of the Fc domain of human IgG1 enabled the identification of threonine at position 366 and tyrosine at position 407 from both CH3 domains as being at the center of the interface with each amino acid interacting with its counter part on the opposite CH3 domain and in order to minimize the number of residues altered, the two amino acids at the center of the interface were chosen, thr366 and tyr407, and were substituted with arginine, which has both a large side chain and carries a net positive charge.  (e.g. see [0128]).
	The reference teaches differ from the instant invention by not describing T366L and Y407T for the monomeric Fc.
	Chamberlain et al. teach a stable monomeric human IgG Fc domain comprising at least one amino acid substitutions (e.g. see [0019]). Chamberlain et al. teach point mutations that increase the monomer content of IgG Fc include T366L and Y407T (e.g. see [0047]). Chamberlain et al. teach core residues 407 and 366 are important in making interactions to stabilize the dimeric state (e.g. see [0031] and FIG. 6). Chamberlain et al. teach that the monomeric human IgG Fc domain can be incorporated into an antibody having heavy chain and light chain forming antigen binding site or Fc Fusion (e.g. see [0078] and [0080]).  Chamberlain teach a modeled full length human IgG1 antibody. Given that the prior art teaches the same human IgG1 Fc region, the prior art starting Fc would inherently have the same amino acid sequence of SEQ ID NO as recited in the instant claims.

It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Wilkinson et al. and Chamberlain et al. to produce a monomeric Fc polypeptide comprising CH2 and CH3 from human IgG Fc region comprising T366L and Y407T substitutions. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Wilkinson et al. teach T366 and Y407 of human IgG1 Fc region are at the center of the interface for dimer formation of the Fc, and mutating these two positions would yield an Fc monomer that is beneficial in reducing undesirable crosslinking effect of an antibody, and Chamberlain et al. teach T366L and Y407T would enhance monomer formation.  As such, combining the teachings of the references by known methods of point mutations in the human IgG1 Fc region would be well within the ordinary skill in the art to yield the predictable results of a monomeric human IgG1 Fc variant.  Further, the claims would have been obvious because the substitution of one known elements of T366R/Y407R disclosed in Wilkinson et al. for T366L/Y407T disclosed in Chamberlain et al. would have yielded predictable results of a monomeric Fc polypeptide to one of ordinary skill in the art at the time the invention was filed.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant asserts that a person having ordinary skill in the art would not have expected that T366L and Y407 substitutions in CH3 could promote more than 90% monomers, up to 97% for T366L/Y407T.  Applicant asserts that the instant specification shoes unexpected result for the high yields of the monomers for T366L/Y407 substitutions; more than 90% monomers were observed for T366L in combination with Y407M, Y407T, Y407A, Y407G and Y407N and up to 97% for T366L/Y407T.  Applicant asserts that Chamberlain only teaches greater than about 50% of monomers for various Fc variants and teach that 407F and 407Y to be the two of the top three amino acids in 407 that are favorable to Fc monomer formation and shows that these two substitutions in position 407 do not facilitate high monomer formations in Table 1.  Applicant asserts that Jiabing Ma et al. (Frontiers in Immunology 2021, 12:626616, reference on IDS) teach heavy and light chain mismatch can result in side products. Applicant asserts that Fc dimerization promotes the formation of homodimers of heavy chains or light chains and are difficult to remove due to similarity in molecular weight.  Applicant asserts that Chamberlain et al. teach T366L/Y407F showed 60% of monomers which is not high enough to prevent undesired mismatched products and decrease the effective amount of bispecific products.  Applicant asserts that following Chamberlain’s teachings, one of skill in the art would produce 407F or 407Y which would not be favorable due to only up to about 50% monomer formations.  Applicant states:

	
    PNG
    media_image1.png
    343
    699
    media_image1.png
    Greyscale


	As such, applicant asserts it is difficult to increase the proportion of heterodimeric bispecific antibodies more than 90% --- difference in kind.  As such, applicant argues that those ordinary skill in the art would not have expected that monomeric Fc polypeptide of the claimed invention comprising the recited substitutions could promote the formation of human IgG1 Fc  monomers with more than 90% and up to 97% monomers.

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments, it is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Further, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

	The references cited by applicant have been fully considered but none of the references negate the teachings of the prior art on the record that explicitly teaches combination substitutions of T366L with Y407. 

	Here, once again, Wilkinson et al. teach high concentration IgG monomers as a result in amino acid substitutions in the Fc region (e.g. see [0028]-[10029]).  Wilkinson et al. explicitly teach that analysis of the crystal structure of the Fc domain of human IgG1 enabled the identification of threonine at position 366 and tyrosine at position 407 from both CH3 domains as being at the center of the interface with each amino acid interacting with its counterpart on the opposite CH3 domain. Alignment of the amino acid sequence of IgG1 CH3 domain with that of human IgG4 revealed the same amino acids were present in the sequence of IgG4, indeed the same amino acids are present at those positions in the CH3 domain of all human IgG isotypes. Substituting any of the amino acids in the CH3-CH3 interface could result in destabilisation of the interface and prevention of the formation of dimers, particularly if substitutions were made for amino acids with a larger side chain than the naturally occurring amino acid, as this would disrupt the intimate contacts necessary for strong interactions. Maximum disruption would be expected to be achieved by substituting an amino acid in one chain and the amino acid it contacted in the other chain (e.g. see [0128]).

	Further contrary to applicant’s assertion that Chamberlain’s teachings are only limited to 407Y or 407F, note Chamberlain et al. explicitly teach that point mutations predicted to increase the monomer content of IgG Fc include T366L, T366H, T366K, T366E, Y407L, Y407H, Y407T, Y407Q. As such, there is a finite number of point mutations that an ordinary skill in the art could choose to promote monomer formation in the Fc region of a human IgG. An ordinary skill in the art has good reason (to produce more monomer human IgG1) to pursue the known options disclosed in Chamberlain et al. in positions 366 and 407 of the Fc region and would lead to a success in producing the combination substitutions T366L and Y407T as claimed.  

	The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose.  

Here, contrary to applicant’s arguments relying on high percentage of monomers as unexpected results, note that unexpected properties do not necessarily overcome the already established motivation to modify the Wilkinson’s human IgG Fc comprising amino acid substitutions T366R/Y407R with Lazar’s Y407T based on the expected properties of increased yield of monomeric Fc compounds. And “differences in degree” of a known and expected property of increased yield of monomer Fc disclosed by both Wilkinson and Chamberlain are not as persuasive in rebutting obviousness as differences in “kind”—i.e., a new property dissimilar to the known property. 

Here, given that Wilkinson et al. specifically teach that amino acid substitutions in T366 and Y407 in human IgG1 Fc region (at the center of the interface of CH3 domain) can destabilize the interface and preventing the formation of dimers and promoting monomer formation, and Chamberlain et al. teach T366L and Y407 including Y407T substitution are predicted to increase monomer content of human IgG1, an ordinary skill in the art would be motivated to combine the substitutions T366L and Y407T, Y407H, and Y407Q with a reasonable expectation of success to produce a monomeric Fc variant from a human IgG1 Fc region by performing amino acid substitutions T366L and Y407T.  Since the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable), T366L and Y407T combination substitutions in the CH3 region of a human IgG1 Fc region would inherently/intrinsically have the property of high percentage of monomer formations. All that is required is a reasonable expectation of success, not absolute predictability of success. See In re O’Farrell, 853 F.2d 894,903 (Fed. Cir. 1988).

	As such, applicant’s arguments have not been found persuasive.

7.	No claim is allowed.
8.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644